USCA4 Appeal: 20-2376       Doc: 5         Filed: 03/23/2022     Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 20-2376


        CLARA LEWIS BROCKINGTON,

                             Plaintiff - Appellant,

                      v.

        KIMBRELL’S FURNITURE OF FLORENCE; MIKE ELLIS, Store Manager;
        KIMBRELL’S CORPORATE OFFICE; TERRY PETERS, Vice President; CAROL
        FAIRCLOTH, Regional Manager; CINDY MORRISON, Credit Manager;
        FORTEGRA INSURANCE CO. LIFE OF SOUTH; VIVIAN GOHERTRY, Claims
        Dept.; FAST FURNITURE REPAIRS; RON EASLEY, Store Manager; RICK S.
        KAHLBAUGH, CEO Fortegra Life,

                             Defendants - Appellees,

                      and

        LACY DE TEMPLE, Kimbrell’s Claim Dept.; JOSIE WHEELER, Store Manager
        of Sam’s Furniture; S.C. DEPARTMENT OF INSURANCE; DIANE COOPER,
        Insurance Manager of S.C. Department of Insurance; NANDI J. CHOLER,
        Insurance Analyst, S.C. Dept. of Insurance,

                             Defendants.


        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:20-cv-03270-RBH)


        Submitted: March 14, 2022                                        Decided: March 23, 2022


        Before WYNN and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.
USCA4 Appeal: 20-2376      Doc: 5        Filed: 03/23/2022     Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        Clara Lewis Brockington, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                     2
USCA4 Appeal: 20-2376      Doc: 5        Filed: 03/23/2022     Pg: 3 of 3




        PER CURIAM:

              Clara Lewis Brockington appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing her complaint without prejudice.

        We have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Brockington v. Kimbrell’s Furniture of Florence, No.

        4:20-cv-03270-RBH (D.S.C. Nov. 19, 2020). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3